Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive. 
Applicant states:
“Applicant respectfully submits that the invention according to the currently amended claim 1 is novel over Donini and not obvious in view of Donini or Imai or the combination thereof for at least the following reasons. 
Donini does not disclose detection of an amount of displacement in a thickness direction of a slab and straightening a slab warpage of the slab. 
Donini describes detection means (26, 31a, 31b) to detect a discrepancy (A between rolling axis 27 and slab axis 28) of an axial position of a slab in a width direction of the slab by detecting two different points in the width direction of the slab. However, Donini does NOT disclose or suggest detecting a position in a thickness direction of the slab (a position detecting unit that detects positions of the pressing rolls in the thickness direction of the slab). 
Donini does NOT disclose or suggest straightening a warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value. 
Actuators 32 are provided for inclining axis 33 of roll 25 in Donini. However, the actuators 32 do not correspond to the movement unit according to the currently amended claim 1, which comprises a cylinder and a rod portion disposed to be retractable from the cylinder, and the pressing rolls are 
As explained above, Applicant respectfully submits that Donini does not disclose or suggest at least the feature of "wherein warpage of the slab is straightened by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value" in the slab warpage detection apparatus according to the currently amended claim 1.”

However, width is defined as “the measurement or extent of something from side to side”. Thickness is defined as “the distance between opposite sides of something”. Therefore, given the broadest reasonable interpretation, the examiner is interpreting width and thickness as equivalents. Therefore, Donini does disclose detection of an amount of displacement in a thickness direction of a slab and straightening a slab warpage of the slab (See Para. 38) (See Claim 1). 
Additionally, Donini does disclose or suggest straightening a warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (See Para. 22) (See Para. 41-42) (See Claim 1 & 3) (See Claim 10).
Additionally, the actuators of Donini do correspond to the movement unit according to the currently amended claim 1. The movement unit (12) comprises rollers 25. The rollers (25) are supported in place by actuators (32), which comprises a cylinder and a rod portion (See annotated Fig. 4 below) disposed to be retractable from the cylinder (See Para. 38-39; actuators are able to incline (ie: are retractable)), and the pressing rolls (25) are provided at a tip of the rod portion (See annotated Fig. 4 below), and supports the pair of pressing rolls to be movable in the thickness direction of the slab (See Para. 38-39). 

    PNG
    media_image1.png
    341
    880
    media_image1.png
    Greyscale

In conclusion, Donini does disclose the feature of wherein warpage of the slab (24) is straightened by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (See Para. 22) (See Para. 38-39) (See Para. 41-42) in the slab warpage detection apparatus according to the currently amended claim 1. Therefore, these arguments are not persuasive.


Applicant additionally states:
 
“Applicant further respectfully submits that Imai fails to cure the deficiencies of the teachings of Donini because Imai does not disclose or suggest at least the above feature. 
Applicant further respectfully submits that Donini or Imai does not disclose or suggest the method of detecting warpage of a slab according to the currently amended claim 6 including the feature that "straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value". “

However, Donini does disclose the method of detecting warpage of a slab including the feature that straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness . 
Claim Rejections - 35 USC § 112
The 35 USC 112 rejections of the previous Office Action have been remedied by the amended claims. As such, the 112 rejections of the previous Office Action have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20010027853A1, herein referred to as Donini.
Regarding Claim 1, Donini discloses a slab warpage detection apparatus detecting warpage (See abstract, “discrepancy Δ) of a slab (24) drawn from a mold (13) in continuous casting equipment (title), the slab warpage detection apparatus comprising: a pair of pressing rolls (25) that pinches the slab on an exit side of a roll segment supporting the slab drawn from the mold (See Fig. 1 & 4); a movement unit that supports the pair of pressing rolls to be movable in a thickness direction of the slab (12); a position detecting unit that detects positions of the pressing rolls in the thickness direction of the slab (26, 31a, 31b); and a control device (30); wherein the movement unit (12) comprises a cylinder and a rod portion (See annotated Fig. 4 above) disposed to be retractable from the cylinder (See Para. 38-39; actuators are able to incline (ie: are retractable)), and the pressing rolls (25) are provided at a tip of the rod portion (See Fig. 4), wherein the position detecting unit (26, 31a, 31b) is connected to the control device (30) and an information of a position of the pressing roll detected by the position detecting unit is transmitted to the control device (See Claim 6) (See Para. 35) (See abstract), and wherein warpage of the slab (24) is straightened by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (See Para. 20) (See Para. 22) (See Para. 38-39) (See Para. 41-42).


Regarding Claim 4, Donini discloses the slab warpage detection apparatus according to claim 1, wherein the continuous casting equipment is vertical-type continuous casting equipment (See Fig. 2 & 3).

Regarding Claim 6, Donini discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 1, the method comprising: detecting warpage of a slab (24) by causing the position detecting unit (26, 31a, 31b) to detect the positions of the pressing rolls (25) when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (See Fig. 1 & 4 of Donini); and straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (See Claim 1-5 of Donini).

Regarding Claim 15, Donini discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 4, the method comprising: detecting warpage of a slab (24) by causing the position detecting unit (26, 31a, 31b) to detect the positions of the pressing rolls (25) when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (See Fig. 1 & 4); and straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (See Claims 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 9, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donini, and further in view of US20150367408A1, herein referred to as Imai.

Regarding Claim 3, Donini discloses the slab warpage detection apparatus according to claim 1.
 Donini is silent wherein the slab having a center solid phase ratio of 70% or higher is used as a detection target.
Imai teaches an analogous device wherein the slab (1) having a center solid phase ratio of 70% or higher is used as a detection target (See Para 57-60 of Imai), for the purpose of suppressing generation of center segregation and porosity, thereby meeting the limitation of the claimed center solid phase ratio configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Donini, with the center solid phase ratio configuration, as taught by Imai, in order to have provided improved suppression of generation of center segregation and porosity.

Regarding Claim 9, Donini in view of Imai discloses the slab warpage detection apparatus according to claim 3, wherein the continuous casting equipment is vertical-type continuous casting equipment (See Fig. 2 & 3 of Donini).

Regarding Claim 14, Donini in view of Imai discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 3, the method comprising: detecting warpage of a slab (24 of Donini)  by causing the position detecting unit (26, 31a, 31b of Donini) to detect the positions of the pressing rolls (25 of Donini) when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (See Fig. 1 & 4 of Donini); and straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (See Claims 1-5 of Donini).

Regarding Claim 16, Donini in view of Imai  discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 9, the method comprising: detecting warpage of a slab (24 of Donini) by causing the position detecting unit (26, 31a, 31b of Donini) to detect the positions of the pressing rolls (25 of Donini) when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (See Fig. 1 & 4 of Donini); and straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (See Claims 1-5 of Donini).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMER ISLAM/Examiner, Art Unit 3725       
                                                                                                                                                                                                 /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725